PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/810,124
Filing Date: 12 Nov 2017
Appellant(s): SUN et al.



__________________
AFSHIN (MEHDI) ZAMANPOUR
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed on 04/01/2021 & 04/12/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/25/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1 and 10-11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (JP 2011-213511) in view of Hirayama et al. (US 2015/0075677). 
Regarding claim 1, Shu discloses carry out the sputtering of the Aluminum metal film 5-150 nm to a substrate and grow up the aluminum nanosheet fine structure (para 0012). The thickness of the metal Aluminum film is in the range of 5-150 nm (para 0013, 0016). Shu discloses a high-strength composite nanosheet film, a water super-repellent transparent film using the same, and a method for manufacturing the same (English abstract) and Various application such as automobile, buildings can be of used with the nanosheet film (para 0002). 
However, Shu fails to disclose that aluminum nanosheet having an equivalent diameter within a range from 80-1000 nm
Whereas, Hirayama discloses aluminum alloy sheet which has high strength enabling application to automobile body sheet and which is excellent in press-formability and shape fixability and a method of production of the same are provided (abstract). The aluminum alloy sheet comprising aluminum in a majority part has an average circle equivalent diameter of intermetallic compounds of 1 microns or less (para 0006).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the aluminum nanosheet of Shu with an equivalent diameter of less than 1 microns as taught by Hirayama motivated by the desire to have improved strength and formability. 
As Shu in view of Hirayama discloses Aluminum metal film having the claimed equivalent diameter and thickness as presently claimed, it therefore would be obvious that homogeneity of the particle would intrinsically be maintained. 
Although Shu in view of Hirayama does not disclose aluminum nanosheet is prepared by process as claimed in claim 1, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Shu in view of Hirayama meets the requirements of the claimed product, Shu in view of Hirayama clearly meet the requirements of present claims aluminum nanosheet. 

Regarding claim 10, however, the recitation in the claims that the aluminum nanosheet is “used as a two-photon light emitting material or a Raman enhanced material” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Shu in view of Hirayama disclose aluminum nanosheet as presently claimed, it is clear that the aluminum nanosheet of Shu in view of Hirayama would be capable of performing the intended use, i.e. used as a two-photon light emitting material or a Raman enhanced material”, presently claimed as required in the above cited portion of the MPEP.
Regarding claim 11, As Shu in view of Hirayama discloses Aluminum metal film having the claimed equivalent diameter and thickness as presently claimed, it therefore would be obvious in that aluminum nanosheet would intrinsically increases a light emitting intensity of a two-proton light emitting material or for expanding an intrinsic light emitting region from an ultraviolet region to a near infrared region by reducing the thickness of the aluminum nanosheet.
Regarding claim 16, Shu discloses carry out the sputtering of the Aluminum metal film 5-150 nm to a substrate and grow up the aluminum nanosheet fine structure (para 0012). The thickness of the metal Aluminum film is in the range of 5-150 nm (para 0013, 0016). Shu discloses a high-strength composite nanosheet film, a water super- repellent transparent film using the same, and a method for manufacturing the same (English abstract) and Various application such as automobile, buildings can be of used with the nanosheet film (para 0002). 
However, Shu fails to disclose that aluminum nanosheet having an equivalent diameter within a range from 50-1000 nm
Whereas, Hirayama discloses aluminum alloy sheet which has high strength enabling application to automobile body sheet and which is excellent in press-formability and shape fixability and a method of production of the same are provided (abstract). The aluminum alloy sheet comprising aluminum in a majority part has an average circle equivalent diameter of intermetallic compounds of 1 microns or less (para 0006).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the aluminum nanosheet of Shu with an equivalent diameter of less than 1 microns as taught by Hirayama motivated by the desire to have improved strength and formability. 
As Shu in view of Hirayama discloses Aluminum metal film having the claimed equivalent diameter and thickness as presently claimed, it therefore would be obvious that homogeneity of the particle would intrinsically be maintained and wherein response to predetermined conditions, the aluminum nanosheet would intrinsically have a dispersing ability and emits light. 

(2) Response to Argument
Appellant argues on page 12-15 that the rejection of Claims 1, 10-11, and 16 under 35 U.S.C. §103 must be reversed because the Examiner misinterpreted the structural sense of the claim limitations and did not give them patentable weight and process limitation of claim 1 should be interpreted in their structural sense.
However, it should be noted that Appellant has failed to provide any evidence how the aluminum nanosheet of prior art Shu in view of Hirayama is different from the Appellant’s aluminum nanosheet; how are they different in terms of physical or structural characteristics. Examiner acknowledges the Affidavit filed by Appellant, however the Affidavit has shown the examples of Appellant’s invention and not the examples of prior art references Shu in view of Hirayama and how the process used by the prior art yields a different product than what is being claimed. 
Although Shu in view of Hirayama does not disclose aluminum nanosheet is prepared by process as claimed in claim 1, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Shu in view of Hirayama meets the requirements of the claimed product, Shu in view of Hirayama clearly meet the requirements of present claimed aluminum nanosheet. 
Appellant argues on pages 16-20 that the rejection of Claims 1, 10-11, and 16 under 35 U.S.C. §103 must be reversed because the present inventor identified a problem the others did not and the claimed invention nevertheless is patentable because the inventor identified a problem (i.e., the poor homogeneity, uncontrolled morphologies, and the agglomerated products) that was different from that in the prior art.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)
Further, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).
Appellant argues on pages 20-23 that the rejection of Claims 1, 10-11, and 16 under 35 U.S.C. §103 must be reversed because not all elements are disclosed by the prior art references such as wherein the aluminum nanosheet is configured to have a dispersing ability, and wherein the aluminum nanosheet is configured to emit light. However, neither Shu nor Hirayama disclose the above highlighted limitations.
As Shu in view of Hirayama discloses aluminum metal film having the claimed equivalent diameter and thickness as presently claimed, it therefore would be obvious, absent evidence to the contrary, that homogeneity of the particle would intrinsically be maintained and wherein response to predetermined conditions, the aluminum nanosheet would intrinsically have a dispersing ability and emit light. 
Appellant argues that claims 1 and 16 of the present invention are directed to fabricating phase A1 nanosheets, while Shu requires an additional substrate (quartz), and Hirayama teaches presence of impurities (Mg, Fe, Ti, Si, Mn, Cu, etc.). Specifically, Shu is directed to fabricating A1 nanosheets on a substrate (quartz) via a sputtering method, and no free-standing A1 nanosheet is fabricated. Hirayama, on the other hand, is directed to fabricating Al-alloys and not A1 nanosheets. Hirayama’s teaching shows presence of impurity in the alloy including at least 3.4 mass % Mg (See paragraph [0020] of Hirayama), at least 0.05 mass % Fe (See paragraphs [0021]-[0022] of Hirayama), and at least 0.005 mass % Ti (See paragraphs [0023]-[0024] of Hirayama). Even further, Hirayama admits possibility of presence of other impurities including Si (See paragraphs [0025]-[0026] of Hirayama), Mn (See paragraphs [0027]-[0028] of (See paragraphs [0029]-[0030] of Hirayama), and other unavoidable impurities (See paragraphs [0029]-[0030] of Hirayama where there are over 10 impurities mentioned).
However, note that while Hirayama do not disclose all the features of the present claimed invention, Hirayama is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely to form the aluminum nanosheet with an equivalent diameter of less than 1 microns, and in combination with the primary reference, discloses the presently claimed invention. Further, both Shu and Hirayama are directed towards the aluminum nanosheet and are analogous art, so the combination of both these references is proper. 
However, Hirayama is only used as teaching reference in order to teach to form the aluminum nanosheet with an equivalent diameter of less than 1 microns. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Appellant argues that combination of Shu and Hirayama would destroy functionality of Shu. 
However, it should be noted that Appellant has failed to provide any evidence how the Hirayama would destroy functionality of Shu. 
It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by appellant regarding “Shu and Hirayama would destroy functionality of Shu” must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
  Appellant argues that the teaching of Hirayama would clearly modify Shu unsatisfactory for its intended purpose since (1) Shu teaches a high-strength composite nanosheet film, a transparent and mechanical strength superhydrophobic material having a contact angle with water of 140 to 175 0 and (2) by employing Hirayama's teaching of the composition comprising the above limitations (i)-(vii), Shu' nanosheet film would be changed from having superhydrophobic property to losing such property which is not the intended purpose nor functionality of Shu.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by appellant regarding “by employing Hirayama' teaching of the composition comprising the above limitations (i)-(vii), Shu' nanosheet film would be changed from having superhydrophobic property 
Appellant argues as explained in the above section of the teaching-away, Hirayama teaches 2,000-15,000 nm of the thickness of the final sheet. By employing Hirayama' teaching of this thickness, Shu' nanosheet film would be changed from having 5-150 nm of the thickness to having 2,000-15,000 nm of the thickness which would cause the nanosheet of Shu to lose the intended property or functionality.
However, Hirayama is only used as teaching reference in order to teach to form the aluminum nanosheet with an equivalent diameter of less than 1 microns. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Appellant argues that the rejection of Claims 1, 10-11, and 16 under 35 U.S.C. §103 must be reversed because there must be a rational for combination. There would be no motivation to form the aluminum nanosheet of Shu with an equivalent diameter of less than 1 microns as taught by Hirayama because neither Shu nor Hirayama alone or in combination disclose the above limitation of claim 16, and therefore, the Examiner has not established a prima facie case of obviousness. 
However, note that while Hirayama do not disclose all the features of the present claimed invention, Hirayama is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely to form the aluminum nanosheet with an equivalent diameter of less than 1 microns, and in combination with the primary reference, discloses the presently claimed invention. Further, both Shu and Hirayama are directed towards the aluminum nanosheet and are analogous art, so the combination of both these references is proper as taught in para 12-16 as stated above. 
Appellant argues that the problem solved by Shu is to how to provide a super water-repellent film that maintains super water repellency and transparency as well as durability by further controlling and strengthening the nanosheet microstructure (see paragraph [0005] of Shu). On the other hand, the problem solved by Hirayama is how to provide the aluminum alloy sheet which is excellent in press-formability and shape fixability (see paragraph [0011] of Hirayama). A person having ordinary skill in the art would not be motivated to form the aluminum nanosheet of Shu with an equivalent diameter of less than 1 microns as taught by Hirayama because the problem (i.e., how to provide a super water-repellent film that maintains super water repellency and transparency as well as durability) solved by Shu is different from the problem (i.e., how to provide the aluminum alloy sheet which is excellent in press-formability and shape fixability) solved by Hirayama. 
However, it should be noted that it is not necessary for both the primary and the secondary reference to be solving the same problem or to have the same motivation for their invention, both references are directed towards aluminum nanosheet and are analogous art, so the combination of both these references is proper as the motivation of Hirayama would be applicable to the invention of Shu. 
Appellant argues that the rejection of Claims 1, 10-11, and 16 under 35 U.S.C. §103 must be reversed because Examiner failed to avoid hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Appellant argues that the rejection of Claims 1, 10-11, and 16 under 35 U.S.C. §103 must be reversed because Hirayama teaches away from the claimed invention. Hirayama emphasizes that, if the slab thickness is less than 2 mm (2,000,000 nm), even if casting is possible, while depending also on the thickness of the final sheet as well, it becomes difficult to realize the later explained final rolling rate of 70 to 95%. Therefore, Hirayama teaches away from introducing "a thickness within a range from 1.5 to 18 nm" of claim 1 because Hirayama teaches that if the thickness of the slab sheet is less than 2,000 nm, it becomes difficult to realize the desired final rolling rate.
However, it should be noted that Shu already discloses the thickness of the aluminum nanosheet as stated above and Hirayama is only used to teach the diameter of the aluminum nanosheet and is not being used to teach the limitation of the thickness. However, Hirayama is only used as teaching reference in order to teach to form the aluminum nanosheet with an equivalent diameter of less than 1 microns. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Appellant argues that Shu and Hirayama disclose different structures, resolve dissimilar problems and propose dissimilar solutions from each other.
However, it should be noted that it is not necessary for both the primary and the secondary reference to be solving the same problem, to have same structure and to propose similar solutions, both references are directed towards aluminum nanosheet and are analogous art, so the combination of both these references is proper as the motivation of Hirayama would be applicable to the invention of Shu. 
Further, note that while Hirayama do not disclose all the features of the present claimed invention, Hirayama is used as teaching reference, and therefore, it is not In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely to form the aluminum nanosheet with an equivalent diameter of less than 1 microns, and in combination with the primary reference, discloses the presently claimed invention. 


















Respectfully submitted,
/RONAK C PATEL/Primary Examiner, Art Unit 1788        

                                                                                                                                                                                                Conferees:


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.